      Case 4:21-cv-00459-P Document 1 Filed 03/26/21                 Page 1 of 5 PageID 1



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION

 STEPHANIE ROBERSON,                               §
       Plaintiff,                                  §
                                                   §
 v.                                                §          CIVIL ACTION NO. 4:21-cv-00459
                                                   §
 QUICKTRIP CORPORATION,                            §
       Defendant.                                  §

                               DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Pursuant to the terms and provisions of 28 U.S.C. §§ 1441 and 1446, Defendant,

erroneously named “QUICKTRIP CORPORATION” (hereinafter, “Defendant”) in the cause styled

“Stephanie Roberson v. QuikTrip Corporation” originally pending as Cause No. 048-323698-21 in

the 48th Judicial District Court of Tarrant County, Texas, files this Notice of Removal of the cause

to the United States District Court for the Northern District of Texas, Fort Worth Division.

                                                I.
                                       BASIS FOR REMOVAL

       The basis for removal of this action is diversity jurisdiction under 28 U.S.C. § 1332. In

particular, diversity jurisdiction exists because there is complete diversity of citizenship between

the parties: Plaintiff is a citizen of the State of Texas; Defendant is not a citizen of the State of

Texas; and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

See 28 U.S.C. § 1332.




                                                -1-
     Case 4:21-cv-00459-P Document 1 Filed 03/26/21                     Page 2 of 5 PageID 2



                                                        II.
                                             DIVERSITY JURISDICTION

        Plaintiff Stephanie Roberson, at the time of the initial filing of this action and at the

current time of the removal of this action, was and is a citizen, resident, and domicile of the State

of Texas. 1

        QuikTrip Corporation (“QuikTrip”), at the time of the initial filing of this action and at the

time of the removal of this action, was and is a corporation formed under the laws of Oklahoma

with its principal place of business in Tulsa, Oklahoma. QuikTrip Corporation has never been a

resident of, incorporated in, or had its principal place of business in the State of Texas.

                                                      III.
                                             FACTUAL BACKGROUND

        Plaintiff claims in her lawsuit that, on or about June 15, 2019, she sustained chemical

burns while using a fuel pump at a Fort Worth QuikTrip convenience store.2 Plaintiff filed suit

against erroneously named Defendant “QUICKTRIP CORPORATION” on March 1, 2021, in the 48th

Judicial District Court, Tarrant County, Texas, alleging premises-liability claims against Defendant.

                                                   IV.
                                        THE AMOUNT IN CONTROVERSY

        Plaintiff judicially admits in her Original Petition that she is seeking damages in excess of

$75,000.00. Specifically, Plaintiff pleads that she seeks “monetary relief over $250,000.00 and

less than $1,000,000.00” from Defendant in this case for, inter alia, past and future: medical

expenses; pain and suffering; mental anguish; physical impairment; physical disfigurement; lost


        1
            See EXHIBIT A: Pl’s’ Orig. Pet., at p. 1, ¶ I (1).

        2
            EXHIBIT A: Pl’s’ Orig. Pet., at p. 2, ¶¶ III (3.1)-(3.2).



                                                          -2-
      Case 4:21-cv-00459-P Document 1 Filed 03/26/21                            Page 3 of 5 PageID 3



wages; and losses in earning capacity.3 Accordingly, the amount in controversy in this matter

exceeds $75,000.00, exclusive of interest and costs, and this case is removable.4

                                                    V.
                                              REMOVAL IS TIMELY

        This removal is timely because it is filed “within thirty days after receipt, through service

or otherwise, of a copy of an amended pleading, motion, order or other paper from which it may

first be ascertained the case is one which is or has just become removable.”                                    See

28 U.S.C. § 1446(b). Defendant first became aware this case was removable on or about March

5, 2021, when Defendant was served with Plaintiff’s Original Petition. This removal, filed within

thirty days thereafter, is timely. Moreover, less than one year passed since the commencement

of the action in state court on March 1, 2021. See 28 U.S.C. § 1446(b).

                                                        VI.
                                                      VENUE

        Venue is proper in this District and Division under 28 U.S.C. § 1441(a) because this District

and Division encompasses the county in which the removed action has been pending.

                                                  VII.
                                        PROCEDURAL REQUIREMENTS

        Defendant has filed with the Clerk of the 48th Judicial District Court of Tarrant County,

Texas a Notice of Filing Notice of Removal to Federal Court simultaneously with the filing of this


        3
            See EXHIBIT A: Pl’s’ Orig. Pet., at p. 4, ¶ VI (6.1 [sic]) (amount); pp. 5-6, ¶¶ (a)-(g) (categories).

        4
         See S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 492 (5th Cir. 1996); see also Laughlin v. Kmart
Corp., 50 S.W.3d 871, 873 (10th Cir. 1995) (amount in controversy is ordinarily determined by allegations
in complaint).




                                                        -3-
     Case 4:21-cv-00459-P Document 1 Filed 03/26/21                 Page 4 of 5 PageID 4



Notice of Removal.

       Additionally, and pursuant to Local Rule 81.1, the following documents are attached

hereto for this Honorable Court’s reference:

         (1) State court docket sheet (as of March 26, 2021);

         (2) Plaintiff's Original Petition (03/01/21)

         (3) Citation to QuikTrip Corporation (03/05/21); and

         (4) Defendant QuikTrip Corporation’s Original Answer (March 26, 2021).

         Lastly, in compliance with Local Rule 81.1, Defendant submits the following documents

with its Notice of Removal:

               •       Civil Cover Sheet;
               •       Supplemental Civil Cover Sheet; and
               •       Certificate of Interested Persons

                                                VII.
                                              PRAYER

       WHEREFORE,       PREMISES     CONSIDERED,        Defendant   “QUICKTRIP CORPORATION”

respectfully prays that this case be removed to the United States District Court for the Northern

District of Texas, Fort Worth Division. Praying further, Defendant respectfully seeks all such other

and further relief, both at law and in equity, to which Defendant may show itself justly entitled.




                                                -4-
     Case 4:21-cv-00459-P Document 1 Filed 03/26/21             Page 5 of 5 PageID 5



                                          Respectfully submitted,

                                          PEAVLER | BRISCOE

                                          /s/ B. Kyle Briscoe
                                          B. Kyle Briscoe
                                          State Bar No. 24069421
                                          kbriscoe@peavlerbriscoe.com
                                          Nicolas M. Lund
                                          State Bar No. 24084391
                                          nlund@peavlerbriscoe.com
                                          PEAVLER | BRISCOE
                                          2215 Westgate Plaza
                                          Grapevine, Texas 76051
                                          (214) 999-0550 (telephone)
                                          (214) 999-0551 (facsimile)

                                          ATTORNEYS FOR DEFENDANT




                                  CERTIFICATE OF SERVICE

       The undersigned counsel for Defendant hereby certifies that a true and correct copy of
the foregoing document has been forwarded to all counsel of record, pursuant to and in
accordance with the Federal Rules of Civil Procedure, on March 26, 2021.

                                          /s/ B. Kyle Briscoe
                                          B. Kyle Briscoe




                                            -5-
